               Case 20-12456-JTD    Doc 585-2    Filed 11/20/20   Page 1 of 5




                                       EXHIBIT 2

                              Auction / Bid Procedures Notice




DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD             Doc 585-2        Filed 11/20/20         Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

                  NOTICE OF SALE BY AUCTION AND BID PROCEDURES


        PLEASE TAKE NOTICE that on November [__], 2020, the above-captioned debtors
and debtors in possession (the “Debtors”) filed the Motion of Debtors for an Order (a)
Approving Bid Procedures for the Sale of the Debtors’ Assets, (b) Approving Certain Bidder
Incentives in Connection with the Debtors’ Entry Into a Stalking Horse Agreement, If Any and
(c) Approving Procedures for the Assumption and Assignment of Executory Contract and
Unexpired Leases [Docket No. [●]] (the “Bid Procedures Motion”) with the United States
Bankruptcy Court for the District of Delaware (the “Court”) seeking, among other things, entry
of an order (the “Bid Procedures Order”) (a) establishing bid procedures for the sale of
substantially all of the Debtors’ assets (the “Assets”); (b) approving certain bidding incentives in
connection with the Debtors’ entry into a stalking horse agreement, if any, and (c) procedures for
the assumption, assignment and sale of executory contracts and unexpired leases (collectively,
the “Assumed/Assigned Executory Contracts”). Please note that all capitalized terms used but
not defined herein shall have the meanings set forth in the Bid Procedures Motion.
1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


.



DOCS_LA:333923.15 76136/002
                  Case 20-12456-JTD            Doc 585-2        Filed 11/20/20      Page 3 of 5




        PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
purchase of the Assets consistent with the bidding procedures (the “Bid Procedures”) approved
by the Court by entry of an order on [●], 2020 [Docket No. [●]] (the “Bid Procedures Order”).
All interested bidders should carefully read the Bid Procedures and Bid Procedures Order.
Any interested bidder should contact Richard F. NeJame at FocalPoint Securities, LLC,
FocalPoint Securities, LLC (“FocalPoint”), 11150 Santa Monica Blvd., Suite 1550, Los Angeles,
California 90025 (Attn: Richard F. NeJame) and at rnejame@focalpointllc.com), the Debtor’s
investment banking advisor. A separate notice will be provided to counterparties to executory
contracts and unexpired leases with the Debtors that may be assumed, assigned and sold in
connection with the Sale. To the extent that there are any inconsistencies between this notice and
the Bid Procedures or Bid Procedures Order, the Bid Procedures or the Bid Procedures Order, as
applicable, shall govern in all respects.

       PLEASE TAKE FURTHER NOTICE that, if the Debtors receive qualified bids within
the requirements and time frame specified by the Bid Procedures, the Debtors will conduct an
auction (the “Auction”) of the Assets on January 19, 2021, at 10:00 a.m. (prevailing Eastern
Time) at the offices of Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,
Wilmington, Delaware 19801 (or at any other location as the Debtors may hereafter designate on
proper notice).2

        PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the Sale
at a hearing scheduled to commence on or before February 4, 2021, at __:__ _.m. (prevailing
Eastern Time)] (the “Sale and Confirmation Hearing”) before the Honorable John T. Dorsey,
United States Bankruptcy Judge at the United States Bankruptcy Court for the District of
Delaware, at 824 North Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware
19801.

        PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bid
Procedures Order with respect to any objections to proposed cure amounts or the assumption,
assignment and sale of Assumed/Assigned Executory Contracts, objections to the relief
requested in the Sale Motion must: (a) be in writing; (b) conform to the applicable provisions of
the Bankruptcy Rules and the Local Rules; (c) state with particularity the legal and factual bases
for the objection and the specific grounds therefor; and (d) be filed with the Court and served so
as to be actually received on or before January 29, 2021, at 4:00 p.m. (prevailing Eastern
Time) by the following parties:
                   Counsel to the Debtors                                The United States Trustee
                 Pachulski Stang Ziehl & Jones LLP                   Office of the United States Trustee
                     919 Market St., 17th Floor                         For the District of Delaware
                    Wilmington, Delaware 19801                     844 King Street, Suite 2207, Lockbox 35
             Attn: Malhar S. Pagay and James E. O’Neill                 Wilmington, Delaware, 19801
             mpagay@pszjlaw.com, joneill@pszjlaw.com                          Attn: Linda Richenderfer
                                                                           Linda.Richenderfer@usdoj.gov




2
    The Auction may be held telephonically or via video conferencing.


                                                          2
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD         Doc 585-2      Filed 11/20/20    Page 4 of 5



    Proposed Counsel to the Official Committee of
                                                            Counsel to the DIP Lender Agent
               Unsecured Creditors
        Kramer Levin Naftalis & Frankel LLP                    Cleary Gottlieb Steen & Hamilton LLP
            1177 Avenue of the Americas                                  One Liberty Plaza
             New York, New York 10036                               New York, New York 10006
      Attn: Robert T. Schmidt and Adam Rogoff                 Attn: Sean A. O’Neal and Jane VanLare
        RSchmidt@KRAMERLEVIN.com and                       soneal@cgsh.com, jvanlare@cgsh.com
          ARogoff@KRAMERLEVIN.com




        CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION:

     ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION
TO THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN
ACCORDANCE WITH THE BID PROCEDURES ORDER SHALL BE FOREVER
BARRED FROM ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH
RESPECT TO THE TRANSFER OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS
SET FORTH IN THE APPLICABLE PURCHASE AGREEMENT.

        PLEASE TAKE FURTHER NOTICE that copies of the Bid Procedures Motion, the
Bid Procedures, and the Bid Procedures Order, as well as all related exhibits, including
the Stalking Horse Purchase Agreement and the proposed Sale Order, are available: (a) free of
charge upon request to the Debtors’ claims agent, Epiq Corporate Restructuring, LLC, at
https://dm.epiq11.com/rubytuesday , or by calling 1-888-490-0613; or (b) for a fee via PACER
by visiting http://www.deb.uscourts.gov.




                                                    3
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD   Doc 585-2   Filed 11/20/20   Page 5 of 5




Dated: [●]                               PACHULSKI STANG ZIEHL & JONES LLP



                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Malhar S. Pagay (CA Bar No. 189289)
                                         James E. O’Neill (Bar No. 4042)
                                         Victoria A. Newmark (CA Bar No. 183581)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, Delaware 19899-8705 (Courier 19801)
                                         Telephone: 302-652-4100
                                         Facsimile: 302-652-4400
                                         Email: rpachulski@pszjlaw.com
                                                mpagay@pszjlaw.com
                                                joneill@pszjlaw.com
                                                vnewmark@pszjlaw.com

                                         Counsel for Debtors and Debtors in Possession




                                          4
DOCS_LA:333923.15 76136/002
